facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166

                (2005).

                            First, Sanders argues that trial counsel was ineffective for

                failing to file a pretrial motion to suppress his statement to officers during

                a custodial interrogation. When an ineffective-assistance claim is based

                upon the failure to file a motion to suppress, "the prejudice prong must be

                established by a showing that the claim was meritorious and that there

                was a reasonable likelihood that the exclusion of the evidence would have

                changed the result of a trial."   Kirksey v. State, 112 Nev. 980, 990, 923

                P.2d 1102, 1109 (1996). Sanders fails to allege, let alone demonstrate, a

                reasonable likelihood of a different result at trial had the statements been

                suppressed. Additionally, Sanders does not identify what statements,

                made after his alleged invocation of counsel, should have been suppressed

                or allege that any such statements were introduced at trial. We therefore

                conclude that the district court did not err by denying this claim.

                            Second, Sanders contends that trial counsel was ineffective for

                failing to file a pretrial motion to sever the joint trial because he was

                prejudiced when the State referred to the defendants collectively during

                argument to the jury and when evidence against each defendant came in

                against both. Sanders fails to demonstrate deficiency as he has not

                demonstrated that such a motion would have been successful.                See

                Donovan v. State, 94 Nev. 671, 675, 584 P.2d 708, 711 (1978) (holding that

                counsel cannot be ineffective for failing to make futile motions).



SUPREME COURT
       OF
     NEVADA
                                                      2
(0) 1947A   e
                     Therefore, we conclude the district court did not err by denying this claim.

                     Accordingly, we

                                 ORDER the judgment of the district court AFFIRMED.




                                                        Saitta




                     cc:   Hon. Stefany Miley, District Judge
                           Carmine J. Colucci & Associates
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    44e40